Citation Nr: 1202450	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  06-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for costochondritis (claimed as chest pain), to include as secondary to the service-connected posttraumatic stress disorder (PTSD)

2.  Entitlement to service connection for hypertension to include as secondary to the service-connected PTSD.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June to November 1982 and from February 2003 to April 2004 when he deployed to Southwest Asia in support of Operation Enduring Freedom/Iraqi Freedom.  The Veteran also had service with the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the RO. 

The Board reopened the claim of service connection for hypertension in February 2009 and remanded the claims of service connection for hypertension and claimed chest pain for additional development.  These matters were again remanded in October 2009. 

In September 2011, the Board obtained an advisory medical opinion from the Veterans Health Administration (VHA). 


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to costochondritis or chest pain during either period of active service.  

2.  The initial complaints of chest pain and costochondritis were noted in the first year after the Veteran returned from his deployment in Iraq.  

3.  The Veteran is not found to have presented any credible lay assertions sufficient to establish a continuity of symptomatology referable to chest pain beginning during his deployment in Iraq.  

4.  The currently demonstrated chest pain or costocondritis is not shown to be due to an event or incident of the Veteran's service or to have been caused or aggravated by the service-connected PTSD.  

5.  The Veteran is not shown to have been manifested complaints or findings referable to hypertension during his first period of active service or to a compensable degree during the first year thereafter. 

6.  The Veteran's hypertension is shown to have clearly and unmistakably existed prior to his second period of active service. 

7.  The pre-existing hypertension is not shown to have increased in severity beyond natural progression during the Veteran's second period of active service. 

8.  The currently demonstrated hypertension is not shown to have been caused or aggravated by the service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by chest pain or costochondritis that is due to a disease or injury that was incurred in or aggravated by his active service or any period of active duty for training or that is due to an injury that was incurred in or aggravated by any period of inactive duty for training; nor is any proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


2.  The Veteran's disability manifested by hypertension is not due to a disease or injury that was incurred in or aggravated by his first period of active service or any period of active duty for training; nor may it be presumed to have incurred in active service; nor was the pre-existing hypertension due to disease that was aggravated by his second period of active service or any period of active duty for training; nor is it proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The October 2004 and December 2009 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above. 

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given notice regarding disability ratings and effective dates of awards. 

Although complete notice was not provided prior to the initial adjudication of these claims, which constitutes a notice timing defect, these matters were readjudicated by a March 2011 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect). 
 
The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The Veteran was afforded a VA examination and additional opinions were obtained that are deemed to be adequate for adjudicating the claims.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met. 


Legal Criteria and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 3.306(a) (2010).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation.  38 C.F.R. 3.306(b) (2011). 

Temporary or intermittent flare-ups during service are not sufficient to constitute aggravation unless the underlying condition, as distinguished from the symptoms, has worsened.  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the veteran's claim is treated as one for service connection.  

On the other hand, if a preexisting condition is noted upon entry into service, the veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the Veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


Analysis

A. Costochondritis

Despite its attempts, the RO has not secured any additional service treatment records, particularly for his second period of active duty.  The Board is aware that the Court has held that where the records in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

With respect to costochondritis, the Veteran's claim of service connection for chest pain indicated that his chest pain began in September 2004.  Since the recent period of active service ended in April 2004, this statement by the Veteran would initially serve to indicate that the claimed chest pain did not have its clinical onset during service.  As such, the Veteran essentially is reporting that he had no chest pain complaints in service.  

Moreover, the Board has reviewed the available service treatment records and finds they are negative for complaints or findings of chest pain.

An April 2004 VA treatment records also showed that the Veteran denied having any chest pain, but reported the recent onset of not feeling well and having some chest pain.  He reported having had some pain in the epigastric area that was unrelated to exertion or food.  

The Veteran recently reported being under a lot of stress and believed the pain might be due to this.  The nurse found no tenderness of the chest, and the assessment was that of chest pain, unknown etiology.

At a July 2006 VA examination, the Veteran reported having chest pain that worsened with deep breathing since 2004.  The examiner indicated that the chest pain was reproduced with deep breathing and that the Veteran pointed to the left 5-6 rib area.  The respiratory and cardiovascular examinations were normal, but the Veteran complained of having chest pressure during the stress test, which terminated the test.  The diagnosis was that of costochondritis, not cardiac in nature.

In May 2009, the Veteran's claims file was reviewed by a VA physician, in part, for the purpose obtaining an opinion.  The physician noted that there was no documented chest pain in service and opined that the costochondritis of unknown etiology was not related to or caused by active service.  

In January 2010, the claims file was reviewed again by the same VA physician who noted that there was no documented chest pain, that the workups were negative, and that there was no diagnosis of costochondritis in service.  He opined that there was no question of aggravation by his service-connected PTSD and that the medical literature showed no cause/aggravation and effect relationship between the PTSD and costochondritis.  

Thus, the evidence shows that the Veteran's chest pain was diagnosed on VA examination as being due to costochondritis.  However, there is no evidence to suggest that this disorder was related to an event or incident of the Veteran's service or due to the service-connected PTSD.  

To the extent that the Veteran does not assert that his chest pain began in service and continued thereafter, there is no evidence of a continuity of symptomatology linking the onset of the chest pain to service.

Based on the Veteran's statements, the onset of his chest pain dated from about five  months after his second period of active service.  Thus, on this record, the claim for linking the chest pain or costochondritis to service would be based on facts that his symptoms began within the first year after his discharge from service, but not earlier than that.  

Service incurrence may be presumed for some chronic disorders when demonstrated to a compensable degree within one year following separation from service (38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Although his symptoms started within a year of his separation from service, neither costochondritis nor chest pain alone is considered to be chronic condition that may be presumed to have been incurred in service on the basis of only being diagnosed to a compensable degree within the first year after service.  Id.

Accordingly, there must be evidence of a nexus between the claimed disability and the Veteran's service.  The Veteran has not submitted, nor does the record contain, any medical evidence that serves to relate to onset of the claimed chest to an event or incident of his service.   

Both the May 2009 and January 2010 VA opinions to this extent are against the claim and are based on the absence of chest pain in service.  Furthermore, the VA examiners essentially opined that the claimed chest pain or costochondritis was not caused or aggravated by the service-connected PTSD.  Significantly, on this record, there is no evidence to the contrary.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

In this case, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and service connection must be denied.  


B. Hypertension

There is no showing that the Veteran had complaints or findings referable to elevated blood pressure during his first period of active service.  The April 1982 enlistment examination includes a blood pressure reading of 120/80.

The VA treatment records dated in July 1983 contain blood pressure readings of 142/92, 146/104, 142/90 and 120/98, but a diagnosis of hypertension was not reported at that time.

A December 1986 Reserve medical examination reported a blood pressure reading of 140/80, and the associated medical history report was negative for high blood pressure.  

A February 1990 medical examination for the Army Reserve recorded a blood pressure reading of 130/84, and an associated medical history noted that the Veteran had been told that his blood pressure was elevated, but no prescription had been given.  

A November 1992 medical record indicated that the Veteran had not been to the doctor in a while and that his wife was concerned about his blood pressure.  The assessment included that of hypertension, and he was put on medication.  

A July 1995 National Guard record indicated that the Veteran had a history of increased blood pressure, which was reported as 128/100.

In November 1995, a treatment record indicated that the Veteran's blood pressure was not currently under good control.  His blood pressure had been checked in the Reserve a few days earlier and was recorded as 148/113.  There were two other reading that were around 110, and the current reading was 140/100.  A follow-up visit in the next month indicated that the Veteran was doing well on his current medication.  His blood pressure reading was 138/88.

The medical records in January, February and May 1996 showed that the Veteran was on medication and that his blood pressure was well controlled.

A January 1997 Reserve record indicated that the Veteran had a 3 year history of hypertension that was under good control.  

A February 2000 private treatment record noted that the Veteran was doing so well with his blood pressure that his medication was going to be decreased, and his blood pressure was noted to be under good control in May 2001.  

The January, February and April 2003 private treatment records indicated that the Veteran was given refills for his high blood pressure to include medication that would take while overseas during his deployment.  

A September 2004 VA treatment record showed that the Veteran had returned from Iraq in March.  His blood pressure reading was recorded as 139/89, and the assessment was that the hypertension was "in target."  He was to return in 6 months for fasting laboratory testing.  

An October 2005 VA treatment record contained a blood pressure reading of 126/97 and noted that the Veteran had been under stress and that his blood pressure stayed high.  He was continued on the same medication.  

In March 2006, a VA treatment record showed that the Veteran's medication regiment was adjusted to improve his blood pressure control.  The current blood pressure reading was 129/91.   

At a July 2006 VA examination, the hypertension was noted to be insidious in nature and to have improved since the onset.  The blood pressure readings were 118/80 and 118/79.  There were no complications associated with his hypertension.  

In May 2009, the Veteran's claims file was reviewed by a VA physician for the purpose obtaining an opinion.  The physician opined that the Veteran's essential hypertension was not caused by or related to his active service.  

A June 2009 VA treatment record contained a blood pressure reading of 145/103.

In January 2010, a VA physician reviewed the claims file again to answer the questions posed by the Board.  He stated that it was difficult to identify the exact date of the onset of the Veteran's hypertension, but hypertension was diagnosed in 1996 based on information recorded at the July 2006 VA examination.  

In response to two other questions, the VA physician stated that hypertension was a chronic disorder that could not be cured, but could be controlled with medication.  He opined that "the Veteran's hypertension [did] not aggravate or permanent worsening the underlying pathology due to his second period of service."  

The rationale was that there was no documented complication including strokes, TIAs, myocardial infarction or renal failure during the second period of service.   He opined that the hypertension had followed the natural progression of the disease.  

Regarding the potential relationship to PTSD, the VA physician opined that this did not cause or aggravate the Veteran's hypertension.  He added that "it [was] documented that no medical data support[ed] the diagnosis of hypertension as well as aggravation of hypertension due to posttraumatic stress disorder."  There also was no document support in medical literature that there was a relationship between PTSD and hypertension.  There were some reports, but these were described as being speculative without firm documented evidence as to cause and effect.   

The September 2011 VHA advisory opinion noted the Veteran's medical history and recorded a detailed record of the Veteran's blood pressure readings from 1982 through 2009.  The medical reviewer noted that the Veteran's blood pressure medications were adjusted a few times over the years and that this was quite normal in medical management of hypertensive patients.  

The  reviewing VA physician added that the Veteran did not suffer from any end organ damage due to hypertension over the years as there was no mention of hypertensive kidney disease, proteinuria, edema, hypertensive heart disease, left ventricular hypertrophy, EKG changes, hypertensive eye disease or a cerebrovascular accident or peripheral vascular disease.  

Based on this record, the physician concluded that the Veteran's hypertension did not undergo an increase in severity beyond the natural progress of the condition during the period after 1992 including during his second period of active duty.  The Veteran's course was noted to be similar to what was frequently seen in patients suffering from essential hypertension.  The medical reviewer added that his weight gain over the years could have been a contributing factor.  

The VA physician added that the literature noted by the Veteran's representative had been reviewed, along with the VA treatment records.  The literature was noted to refer to studies that people with PTSD were at increased risk for hypertension, that the prevalence of hypertension was higher for PTSD sufferers, and that significant health problems were also more likely to occur in individuals with PTSD, than in those without the disorder, particularly hypertension, asthma and gastrointestinal problems.  

However, the reviewing physician noted that, in this Veteran's case, his hypertension already existed for several years prior to the diagnosis of PTSD and did not worsen beyond the natural progression after the diagnosis was made.  The course of the hypertension was similar to what the physician had seen in clinical practice on a daily basis with patients without a psychiatric diagnosis.  She opined that PTSD did not change the natural progression of the disease in the Veteran's case.  

In this case, the hypertension was shown to have been clearly present and treated for some time after his initial period of active service and prior to the Veteran's second period of active duty.  Its development has not been linked to any intervening period of active duty for training.     

Thus, the Board must determine whether the pre-existing hypertension was aggravated by the Veteran's second period of active service that included his deployment to Iraq.  Here, any competent evidence of worsening beyond natural progression will serve to establish aggravation. 

Significantly, the VHA physician who thoroughly reviewed the claims file found that the hypertension had followed a course of natural progression and that there is no evidence of any worsening.  

The VHA physician took into account the lack of service treatment records from the second period of service and indicated that the overall history of the disability appeared normal.  The physician added that there were no complications or additional disability that would be indicative of a worsening of the hypertension.

There is no evidence supporting the Veteran's claim other than his own statements.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006). 

However, the Veteran's assertions alone are not afforded probative weight given that he has no expertise to render opinions about medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
  
The VHA physician also acknowledged that some of the literature indicated there was a higher incidence of hypertension in individuals who also have PTSD, but she added that, in the Veteran's, there was not showing of an increase in severity beyond natural progression that could be linked to the service-connected PTSD.  

Based on the reviewer's own medical experience, there was essentially no difference in the course of the Veteran's hypertension when compared with individuals without a psychiatric diagnosis.  

In support of her opinion, the reviewer also noted that hypertension was diagnosed years before PTSD was diagnosed and that there was no change in the progression of hypertension after the psychiatric diagnosis was made.  

Accordingly, on this record, the Board finds that service connection for hypertension must be denied.  The benefit-of-the-doubt rule is not for application and the claim must be denied.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for costochondritis is denied.

Service connection for hypertension is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals   

Department of Veterans Affairs


